Citation Nr: 0823473	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-19 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel












INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Hepatitis C was not incurred while serving in the line of 
duty.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hepatitis C, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a February 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for hepatitis C.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  A July 2006 letter notified the 
veteran of effective dates and the assignment of disability 
evaluations.  Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  After the April 2006 statement of the case, 
the RO received additional VA medical treatment records, but 
did not provide the veteran with a supplemental statement of 
the case.  The Board finds that this did not prejudice the 
veteran as the information contained in the additional VA 
medical treatment records was not pertinent to his claim for 
entitlement to service connection, but was redundant and 
cumulative information regarding the current hepatitis C 
diagnosis.  The information in the additional VA medical 
treatment records was not used to decide the veteran's claim 
for entitlement to service connection for hepatitis C.  
Moreover, it contained no evidence in favor of the veteran's 
claim for entitlement to service connection for hepatitis C.  
Accordingly, the RO was not required to provide the veteran 
with a supplemental statement of the case.  38 C.F.R. 
§ 19.31(b) (2007).

The veteran's service medical records, VA examination report, 
and VA medical treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file, 
to include private medical records.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With the above in mind, direct service connection may only be 
granted when a disability was incurred or aggravated in the 
line of duty and was not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (regarding service connection where 
disability or death is a result of abuse of drugs).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non- 
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 U.S.C.A. § 105; see 
also 38 C.F.R. § 3.301(d); 38 C.F.R. § 3.1(m) (2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (February 10, 
1998).

VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

The veteran's DD Form 214 indicated that he served 11 months 
and 23 days in foreign and/or sea service.  His military 
occupational specialty (MOS) was Armored Crewman.  He was 
awarded the Combat Infantryman Badge, National Defense 
Service Medal, Parachute Badge, Vietnam Service Medal, and 
Vietnam Campaign Medal with 60 Device.

In a July 1970 service medical record, the veteran reported a 
burning sensation of the urinal tract and "dripping" that 
subsided after treatment with tetracycline.  The record noted 
"possible VD."  In a March 1971 service medical record, the 
veteran reported urethral drip and was treated with 
tetracycline.

In December 2003 VA medical records, the veteran reported a 
35 year history of opioid abuse, to include IV use of heroin.  
He reported that he had multiple sexual partners.  He also 
reported that he experienced significant combat.  The veteran 
denied that he shared needles.  A January 2004 VA medical 
record showed a positive diagnosis for hepatitis C.  In an 
October 2004 VA medical record, the veteran reported that his 
MOS included tank driver duties.

In a March 2005 statement, the veteran stated that he used IV 
drugs and engaged in high-risk sexual activity while in 
Vietnam in 1969.  He also stated that he used intranasal 
cocaine, shared razor blades, was exposed to contaminated 
blood or fluids, and had a tattoo or body piercing in 1978.

In a May 2005 VA examination of the liver, gall bladder, and 
pancreas, the veteran reported that he used IV drugs and 
intranasal cocaine when he was in Vietnam in 1969.  He also 
reported that he was treated for a sexually transmitted 
disease in 1970 or late 1971.  The veteran reported that he 
was a combat infantryman and that he was exposed to blood 
during the Vietnam War in the field.  The veteran reported no 
history of tattoos or repeated body piercing and no history 
of blood transfusions prior to 1992.  The hepatitis C, RNA 
qualitative test was positive and hepatitis C antibody tests 
were positive.  The impression was chronic hepatitis C virus 
infection.  The examiner opined that in light of the various 
risk factors, the "most likely cause" of the veteran's 
hepatitis C was the history of IV drug abuse as it is the 
most common route of transmission of hepatitis C.  The 
examiner further opined that "although other risk factors 
[were] present, they [were] less likely" to be the cause of 
the hepatitis C.

Service connection is not supported by the medical evidence 
of record.  There is a diagnosis of a current disability, 
hepatitis C.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
There is also evidence of record that the veteran began his 
IV drug use while in service; however, a claim for 
entitlement to service connection for hepatitis C due to IV 
drug use cannot be service-connected by law.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. § 3.301.  The May 2005 VA examination 
opinion is the sole competent medical opinion of record.  The 
examiner clearly stated that in light of the various risk 
factors, the veteran's IV drug use was the "most likely 
cause" of the hepatitis C.  See Cox v. Nicholson, No. 03-
1671 (U.S. Vet. App. Jan. 19, 2007) (holding that competent 
medical evidence can be provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Only medical evidence 
may be considered to support Board findings as to the 
etiology of a disorder.  The Board may not base a decision on 
its own unsubstantiated medical conclusions, but must point 
to medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Cosman v. Principi, 3 
Vet. App. 503, 506 (1992).  In this case, as the only medical 
evidence as to the etiology of the veteran's hepatitis C is 
against the claim, there is no medical evidence which 
provides even an approximate balance of positive and negative 
evidence regarding service origin.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for hepatitis C is not 
warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


